AO 450 (Rev. 11/11) Judgment in a Civil Action


                                         UNITED STATES DISTRICT COURT
                                                                  for the_                                              FILED IN THE
                                                                                                                    U.S. DISTRICT COURT
                                                     Eastern District of Washington                           EASTERN DISTRICT OF WASHINGTON


                        Bret Wyatt Neal
                                                                                                               Jan 24, 2020
                                                                     )                                             SEAN F. MCAVOY, CLERK
                             Plaintiff                               )
                                v.                                   )       Civil Action No. 1:19-cv-03135-RMP
    Dr Shaw, Yakima County Jail; Yakima County Jail;                 )
     Ed W Campbell, Director of Yakima County Jail                   )


                            Defendant
                                             JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

’ the plaintiff (name)                                                                                        recover from the
defendant (name)                                                                                                 the amount of
                                                                            dollars ($              ), which includes prejudgment
interest at the rate of                   %, plus post judgment interest at the rate of            % per annum, along with costs.

’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
                                 recover costs from the plaintiff (name)
                                          .

✔ other: This action is DISMISSED with prejudice for failure to state a claim.
’




This action was (check one):
’ tried by a jury with Judge                                                                         presiding, and the jury has
rendered a verdict.

’ tried by Judge                                                                          without a jury and the above decision
was reached.

✔
’ decided by Judge                         Rosanna Malouf Peterson




Date: January 24, 2020                                                     CLERK OF COURT

                                                                            SEAN F. McAVOY

                                                                            s/ Courtney Piazza
                                                                                          (By) Deputy Clerk

                                                                            Courtney Piazza
